Citation Nr: 0525172	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for residuals of a cold 
injury, bilateral hands, nose, and ear lobes.

2.  Entitlement to an increased (compensable) initial 
evaluation for frostbite residuals, left lower extremity.

3.  Entitlement to an increased (compensable) in initial 
evaluation for frostbite residuals, right lower extremity.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had reserve component service from 1986 to 1995, 
with a period of verified active duty for training (ACDUTRA) 
in February 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from May 2003 and to 
March 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which, in pertinent part, denied a claim of entitlement to 
service connection for frostbite residuals, both hands, ear 
lobes, and nose, and which granted service connection for 
frostbite residuals, right lower extremity, and for frostbite 
residuals, left lower extremity, and assigned a 
noncompensable evaluation for each of those disabilities, 
with assignment of a 10 percent evaluation for multiple 
service-connected noncompensable disabilities under 38 C.F.R. 
§ 3.324 (2004).  

The veteran disagreed with the initial denial of service 
connection for cold injury residuals in June 2003, and a 
statement of the case (SOC) was issued in March 2004.  
Following the grant of service connection for frostbite 
residuals, left and right lower extremities, with assignment 
of a 10 percent evaluation for multiple, noncompensable, 
service-connected disabilities in March 2004, the veteran 
disagreed with the assigned evaluation in April 2004, and 
submitted a substantive appeal asked to the denial of service 
connection for cold residuals of the hands, ears, and nose.  
A SOC addressing the issues of initial evaluations for the 
veterans thrust by residual's, left and right lower 
extremities, was issued in August 2004.  The veteran's timely 
substantive appeal was submitted in February 2005.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, all identified 
evidence relevant to the claims has been sought, and the 
veteran has been informed of the outcome of all requests for 
evidence, and all statutory duties to the veteran have been 
met.  

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran's statements, together with the objective evidence of 
record, and assignment of a medical diagnosis of Raynaud's 
syndrome for the veteran's complaints of pain in the hands 
bilaterally, establish that the veteran incurred a cold 
injury to the hands and nose.

3.  The medical evidence of record does not establish that 
the veteran incurred an cold injury to the ear lobes in 1989, 
or that any injury to the ear lobes was noted or treated, and 
there is no current clinical evidence of abnormality of the 
ear lobes or medical treatment for complaints of pain of the 
ear lobes.

4.  The veteran's residuals of a cold injury to his feet are 
manifested by subjective complaints of pain, swelling, 
sensitization to the cold, and color changes, but he does not 
have residuals manifested by objective evidence of tissue 
loss, nail abnormalities, hyperhidrosis, skin breakdown, loss 
of sensation, or other objective abnormality of either foot.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
veteran incurred a cold injury of the hands, bilaterally, and 
of the nose.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for service connection for a cold injury to 
the ear lobes are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for an initial, compensable, 10 percent 
evaluation for frostbite residuals, left lower extremity, 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 4.104, Diagnostic Code 7122 (2005).

4.  The criteria for an initial, compensable, 10 percent 
evaluation for frostbite residuals, right lower extremity, 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.104, 
Diagnostic Code 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of a cold injury to the hands, nose, 
and ears.  The veteran also contends that he is entitled to 
an increased (compensable) evaluation for the residuals of a 
cold injury to each lower extremity.

Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty under the VCAA to notify the veteran by 
means of a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision regarding service connection.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit any evidence and/or information in his possession 
to the AOJ, or to identify any evidence that might be 
relevant.  

The veteran's claims for increased initial evaluations for 
bilateral lower extremity cold injury residuals flow from the 
claims for service connection which were the subject of the 
February 2003 duty to assist letter to the veteran, and no 
further notification to the veteran is required for those 
claims.  VAOPGCPREC 8-2003.  The Board notes, however, that, 
even as to these claims for an increased initial evaluation 
for each lower extremity, the SOC issued in August 2004 
following the veteran's disagreement with the assigned 
evaluations included the complete text of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA.  

It is clear that the veteran received notice of each required 
element under the VCAA prior to the initial adjudication 
which resulted in the grant of service connection for cold 
injury residuals, lower extremities, and denial of service 
connection for cold injury to the hands, nose, and ear lobes, 
and the veteran received additional notice, including notice 
of law and regulations applicable to a claim for an increased 
initial evaluation following the initial grant of service 
connection for cold injury residuals to the lower 
extremities.  Thus, the veteran received notice of all four 
elements of the VCAA prior to initial adjudication of the 
claim, and received additional notice of all four elements 
when the claim was adjudicated but the benefits sought were 
not granted or were not granted at the maximum schedular 
evaluation.

Factual background

In February 1989, the veteran underwent emergency private 
hospitalization for complaints of numbness, pain, and 
swelling in the feet bilaterally, immediately following a 
period of inactive duty for reserve component training.  The 
clinical records of that hospitalization disclose that the 
veteran had scabs on his nose, and that he complained of pain  
in the fingers and of numbness of both hands at various times 
during that hospitalization.  The final diagnosis assigned at 
the time of discharge was frostbite, bilateral feet.  A 
statement from the veteran's platoon sergeant discloses that 
the veteran was seen by a medic, and then by a physician, 
during February 1989 reserve duty, and that he was observed 
to have difficulty walking, including difficulty getting on 
and off the airplane, following that duty.

The report of a February 1991 periodic examination for 
reserve component purposes includes a notation that the 
veteran reported that his hands and feet continued to be more 
sensitive to cold following frostbite.

In support of his original claim for service connection for 
frostbite of the feet, hands, nose, and earlobes, the veteran 
submitted a statement from his spouse.  She indicated that 
she had observed that the veteran complained of pain in his 
hands and feet, and that he tended to do indoor rather than 
outdoor activities in the winter because of his discomfort in 
the cold.

The report of VA examination conducted in March 2003 reflects 
that the veteran reported that, as a telephone repairman, he 
was exposed to the weather, and that he had to be very 
careful during cold weather as his face, nose, earlobes, 
hands, and feet were sensitive to the cold.  He reported that 
his feet feel cold in the mornings and sting and burn when he 
showers.  His wife reported that the veteran's feet were 
bluish or purplish at times.  The veteran reported that his 
fingertips would get white and hard when his was cold.  He 
denied excessive sweating.  There were no open areas or areas 
of skin breakdown.  There were no disturbances of the nail 
grooves.  The veteran denied arthritis in the joints.  The 
skin was pink.  His fingernails blanched easily, with good 
return of color.  He had full sensation on monofilament 
testing to the feet.  There was no tenderness or pain. There 
was no shiny or atrophic skin.  The examiner did not assign 
any diagnosis.

In April 2004, a former co-worker, B.C., stated that the 
observed that he had observed that the veteran was 
uncomfortable in the cold, required more cold weather 
protection than BC did, and that the veteran had described 
pain in his hands and feet at times.


The veteran submitted private clinical records dated in July 
2004 and August 2004 which reflect that he sought clinical 
care for complaints of bilateral hand pain and pain the 
joints of the right thumb and right middle finger. Radiologic 
examinations disclosed no abnormality of the bones of the 
hands.  The provider assigned diagnoses of Raynaud's syndrome 
and hand injury not otherwise specified.  Medication, 
nifedipine, was prescribed for the treatment of Raynaud's 
syndrome.  August 2004 notes reflect continued treatment for 
Raynaud's syndrome.  The veteran reported slight improvement, 
and the dosage of the medication was adjusted upward to 
attempt to better control the veteran's complaints of pain 
due to Raynaud's syndrome.

A September 2004 statement from W.B. discloses that, after a 
period of reserve component duty in February 1989, the 
veteran complained of pain in his hands and feet, and the 
veteran continues to complain of pain in the hands and feet 
when it is cold.

Law and regulations applicable to claims for service 
connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For certain chronic disorders, including a psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within the applicable presumptive period 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of a manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

1.  Claim for service connection for cold injury to the 
hands, nose, and ear lobes

The evidence of record establishes that the veteran was 
exposed to bitterly cold temperatures which resulted in 
diagnosed frostbite of each fool.  The evidence reflects that 
there were scabs on the veteran's nose, and that he 
complained of pain in his hands.  Given the circumstances, 
the veteran finds that the evidence establishes that the 
veteran did incur a cold injury to the hands and nose.  The 
RO has indicated that, although the veteran's incurrence of 
exposure to low temperatures is conceded, service connection 
for residuals of that exposure could not be granted as to the 
hands, nose, and earlobes, because that was no medical 
diagnosis of a disorder or residuals thereof.  

The veteran has submitted clinical evidence which reflects 
that a diagnosis of bilateral Raynaud's syndrome of the hands 
has been assigned.  The clinical evidence which noted 
assignment of that diagnosis did not include a specific 
medical opinion linking the veteran's current diagnosis of 
Raynaud's disease to the cold injury the veteran incurred 
during reserve component service in 1989.  However, the 
evidence of record, which reflects hospitalization 
immediately following that period of duty, the consistent 
complaints of pain in the hands following that incident, 
including notation of complaints in a February 1991 period 
examination for reserve component purposes, and the 
statements of other who observed the veteran at work 
following that incident, at least places the evidence as to a 
nexus to the in-service injury in equipoise.  Resolving 
reasonable doubt in the veteran's favor, the evidence 
warrants a grant of service connection for a cold injury of 
the right hand and a cold injury of the left hand.

The clinical evidence at the time of the veteran's initial 
cold exposure in 1989 establishes that there were scabs on 
the veteran's nose.  This observation in the clinical records 
establishes that the cold injury to the nose occurred.  
Although there is no current diagnosis of residuals of a cold 
injury to the nose, the veteran's statements that he has 
increased sensitivity to the cold is credible, given the 
clear evidence of cold exposure with medical assignment of a 
diagnosis of frostbite of the feet.  Resolving reasonable 
doubt in the veteran's favor, the criteria for service 
connection have been met, and service connection for a cold 
injury to the nose is warranted.  

However, there is no medical evidence that the veteran 
complained of pain at the earlobes at the time of a cold 
injury in 1989, and there is no medical evidence of any 
abnormality of the earlobes at that time or since that time.  
There is no evidence that the veteran has sought medical 
treatment for cold sensitivity to the ear lobes, and the 
clinical evidence of record is devoid of notation of any 
abnormality of the earlobes or notation that the veteran 
complained to a medical professional of any pain or other 
subjective abnormality of the ear lobes.  

In the absence of such evidence, the criteria for service 
connection for a cold injury to the ear lobes have not been 
met.  Epps, supra; Caluza, supra.  The evidence of record is 
devoid of clinical or subjective evidence referencing injury 
to the ear lobes at the time of the initial cold exposure.  
The evidence is devoid of consistent complaints of 
abnormalities of the ear lobes since that exposure.  The 
record is devoid of medical evidence of current objective or 
subjective residuals of the ear lobes following cold 
exposure.

Certainly, the Board notes that it is logical that the 
veteran's earlobes may have been affected by the bitter cold 
that resulted in frostbite of the feet and cold injury to the 
hands and nose.  However, in the absence of some 
documentation at the time, or consistent supporting 
complaints since that time, together with evidence that the 
veteran has sought current medical care for such complaints, 
the criteria for service connection for a cold injury to the 
ear lobes has not been met.  

Since the record is devoid of any evidence other than the 
veteran's statements in regard to the claim for service 
connection for a cold injury to the ear lobes, the veteran's 
statement alone, as a lay statement, is not sufficient to 
place the evidence in equipoise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service for 
cold injury residuals of the ear lobes is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the claims of entitlement to service 
connection for cold injury residuals of the hands, 
bilaterally, and of the nose, must be granted.

Law and regulations applicable to a claim for an increased 
initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to separate 
evaluations for separate disabilities where the 
symptomatology is distinct and separate.  Id. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1.  
The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).

2.	Claims for compensable initial evaluations for cold 
injury residuals 
of the left foot and the right foot

The veteran's cold injury to the right foot and his cold 
injury to the left foot are currently evaluated under 
38 C.F.R. § 4.104, DC 7122.  Under the criteria for rating 
residuals of cold injury, 38 C.F.R. § 4.104, Diagnostic Code 
7122, a 10 percent evaluation is warranted for cold injury 
residuals of arthralgia or other pain, numbness, or cold 
sensitivity.  For a 20 percent evaluation, there must be 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation requires arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis). 

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.  Thus, the 
veteran is entitled to separate consideration of the injury 
to the right foot and to separate consideration of the injury 
to the left foot, and he is entitled to a separate evaluation 
for each injured foot.

Analysis

The rating criteria for a cold injury to a foot allow a 10 
percent evaluation with purely subjective complaints, to 
include arthralgia or other pain, numbness, or cold 
sensitivity.  The veteran has consistently reported pain, 
numbness, and cold sensitivity, among other subjective 
symptoms, for many years.  There is no evidence that the 
veteran has limited his subjective complaints to the left 
foot or to the right foot, nor is there any evidence that the 
veteran has more severe pain in one lower extremity than in 
the other.

The evidence clearly reflects that the veteran suffered an 
initial injury to both lower extremities, and that he has 
complained of subjective problems in both lower extremities 
since that time.  The board finds than an initial, 
compensable, 10 percent evaluation is warranted for the 
residuals of a cold injury, right foot, and a separate, 
compensable, 10 percent evaluation is warranted for the 
residuals of a cold injury, left foot.  

However, there is no medical evidence that the veteran has 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  The clinical evidence establishes, in fact, 
that, as of the VA examination conducted disclosed that the 
veteran denied arthritis in the feet, his skin was pink, he 
denied excessive sweating, there were no areas of skin 
breakdown, hair loss, or other visible changes or 
abnormalities, and the veteran had full sensation in the 
feet.  

The veteran, in his April 2004 substantive appeal, indicated 
his belief that he was entitled to a 20 percent evaluation, 
or even a 30 percent evaluation, because he had color changes 
and impaired sensation in his feet, in additional to pain, 
numbness, swelling, and cold sensitivity.  The criteria for 
the 20 percent evaluation are intended to require objective 
evidence of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, or other listed criteria.  In 
this case, the examiner found no evidence pf impaired 
sensation or color changes.  The veteran noted that his has 
these objective findings only when his feet are cold, and the 
waiting room the day he was examiner was warm.  

The criteria for the 20 percent evaluation reflect that the 
evaluation may be met with a combination or some subjective 
symptoms and some objective symptoms which persist, and are 
not limited to appearing only when a claimant's symptoms are 
at their greatest severity, such as days when it is cold 
outside.  The Board recognizes that the veteran does have 
cold sensitivity, so that he had increased symptoms and 
increased severity of symptoms during cold weather.  However, 
the rating criteria are meant to compensate the veteran for 
industrial impairment due to the cold weather injury 
residuals throughout the entire period for which compensation 
is provided, on the average.  

The Board does not doubt that the veteran does have numbness 
of the feet, impaired sensation, or color changes of the skin 
at times.  However, the clinical evidence of record 
establishes that there are not daily symptoms, but rather are 
present less than half the time.  As such, although the 
veteran's reports that he has these symptoms at times are 
certainly credible, the evidence does not establishes that 
the veteran has objective as well as subjective symptoms at 
least half the time, so as to warrant an initial, compensable 
evaluation in excess of 10 percent for residuals of a cold 
injury right foot, or an initial compensable evaluation in 
excess of 10 percent for cold injuries, left foot.

The evidence is not in equipoise to establish that the 
veteran's industrial impairment due to cold injury residuals 
of the feet warrants a 20 percent evaluations at least as 
frequently as only the criteria for a 10 percent evaluation 
are met.  Therefore, the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claims for an increased initial 
evaluation in excess of 10 percent for left foot cold injury 
residuals and for right foot cold injury residuals is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The appeal for service connection for residuals of a cold 
injury, bilateral hands, and of the nose, is granted.  

The appeal for service connection for residuals of a cold 
injury, ear lobes, is denied.

The appeal for a compensable, 10 percent, initial evaluation 
for frostbite residuals, left lower extremity, but no higher 
initial evaluation, is granted; the appeal is granted to this 
extent only.  

The appeal for a compensable, 10 percent, initial evaluation 
for frostbite residuals, left lower extremity, but no higher 
initial evaluation, is granted; the appeal is granted to this 
extent only.  






	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


